DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 10/31/2021 has been entered:
Claim 1 and 4 – 18 remain pending in the application;
Claim 5 – 16 remain withdrawn from consideration;
Claim 1 and 4 are amended;
Claim 2 is cancelled.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1, 2, 4, 17 and 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “wherein the plurality of light emitters on the first edge are oppositely disposed to the plurality of light detectors on the second edge and the plurality of light 
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
With respect to feature about the adjacent, alternating, colinear and matched pairs of light emitters and detectors, Cheng does explicitly teach such light transmitters and receivers pattern as shown in Fig.29 (see also Cheng; [0172]). Cheng also teaches that such pattern has advantage of “providing several different depths through the great many transmitter-receiver spacings” (see Cheng; [0172]).
In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, both pattern as shown in Fig.29 and Fig.31 are utilizing different transmitter-receiver spacing to sample different tissue depths. Cheng teaches the basic underlying theory to design transmitters and receivers pattern. A person having ordinary skill in the art would design the adjacent, alternating, colinear and matched pairs of light emitters and detectors as recited in the amended claim 1 based on the teaching of Cheng as shown in Fig.29 and 31.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of dependent claim 4, 17 and 18, applicant’s remarks submitted on p.8 – 9 are exclusively relying on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.7 – 9 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Objections
Claim 1 and 4 are objected to because of the following informalities:  
Claim 1 line 16, limitation “at least one light emitter” should read “at least one of the plurality of light emitters” to avoid potential 112(b) issue.
Claim 1 line 16 – 17, limitation “at least one light detector” should read “at least one of the plurality of light detectors” to avoid potential 112(b) issue.
Claim 4 line 2, limitation “at least one light emitter” should read “at least one of the plurality of light emitters” to avoid potential 112(b) issue.
Claim 4 line 2 – 3, limitation “at least one light detector” should read “at least one of the plurality of light detectors” to avoid potential 112(b) issue.

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scheyer (US 2006/0167473 A1; published on 07/27/2006) in view of Mohamedali et al. (US 2010/0256461 A1; published on 10/07/2010) (hereinafter "Mohamedali"), Cheng et al. (US 2006/0253007 A1; published on 11/09/2006) (hereinafter "Cheng"), Van Wormer .

Regarding claim 1, Scheyer teaches an ultrasound transducer cap ("FIG. 10 to 16 depict a second embodiment example of the invention, in which is also provided a closure device 15 disposed rotatably about the longitudinal axis 6 of tube 1." [0055]; Fig.10 – 16), comprising: 
a hollow body with an internal cavity ("Closure part 16 is formed in the shape of a portion of the shell of a hollow cylinder." [0062]) that is adapted to receive an ultrasound transducer ("On the shell wall 5 of tube 1 is disposed an ultrasonic sensor 27 …" [0059]; see Fig.11), the hollow body comprising:
an ultrasound transducer window ("…  with an opening 34." [0062]) disposed along a length of the hollow body ("An edge 17 of this opening has a section 17 a, extending helically about the longitudinal axis of the closure part 16, and an axially extending section 17 b distally adjoining thereon. Edge 23 of opening 34 extends in the axial direction." [0062]; see Fig.12, 13) that is configured to provide an unblocked line of sight between the ultrasound transducer housed within the hollow body ("On the shell wall 5 of tube 1 is disposed an ultrasonic sensor 27 …" [0059]; see the position of ultrasound sensor 27 in Fig.11, there is no obstruction of ultrasound sensor) and a rectal wall (“This tube 1 can be inserted with its distal end 2 through the anus of a patient into the rectum.” [0031]; the limitation of line of sight between sensor and rectal wall is intended use of the apparatus, which does not have any weight in patentability).

However, in the same field of endeavor, Mohamedali teaches a plurality of light emitters ("Body 81 also supports a number of NIRS light sources 25 …" [0091]; Fig.8) disposed along a first edge and a second edge of the ultrasound transducer ("… light sources 25 and sensors 14 are arranged in rows between blocks of ultrasound transducers 82." [0091]; Fig.8); and 
a plurality of light detectors ("Body 81 also supports … a number of sensors 14." [0091]; Fig.8) disposed along the first edge and the second edge of the ultrasound transducer ("… light sources 25 and sensors 14 are arranged in rows between blocks of ultrasound transducers 82." [0091]; Fig.8);
a touch sensor ("Sensors 14 may include one or more of the following types of sensor, for example: … force {pressure} sensors." [0054]; a touch sensitive electrode is an inherent component of force sensor) disposed on an outer surface of the hollow body 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the light emitters and detectors disposed on the hollow body as taught by Mohamedali. Doing so would make it possible to provide "practical and cost-effective systems that provide physicians and other medical practitioners with additional information regarding conditions that may affect the health of their patients" (see Mohamedali; [0005]).
Scheyer in view of Mohamedali fails to explicitly teach wherein the light emitter and light detector are disposed on the edge of the window; wherein the plurality of light emitters on the first edge are oppositely disposed to the plurality of light detectors on the second edge and the plurality of light emitters on the second edge are oppositely disposed to the plurality of light detectors on the first edge such that each light emitter of the plurality of light emitters and each light detector of the plurality of light detectors form adjacent and alternating, colinear, matched pairs; an ultrasound fiducial located adjacent to at least one light emitter or at least one light detector; and the touch sensor includes a capacitive electrode disposed on an outer surface of the hollow body.
However, in the same field of endeavor, Cheng teaches a plurality of light emitters ("… sensor patch 3120 that includes two electromagnetic transmitters 3122 and 3130 …" [0186]) disposed along a first edge and a second edge of the ultrasound transducer window (see Fig.31a and 31b, the ultrasound transducer 3140 is embedded 
a plurality of light detectors ("… sensor patch 3120 that includes …  four electromagnetic receivers 3126, 3128, 3134 and 3136." [0186]) disposed along the first edge and the second edge of the ultrasound transducer window (see Fig.31a and 31b, the ultrasound transducer is embedded in the space which is equivalent to the window as shown in the cross-section view in Fig.31b, therefore, receivers 3126, 3128, 3134 and 3136 are on the edges of the window);
wherein the plurality of light emitters on the first edge are oppositely disposed to the plurality of light detectors on the second edge and the plurality of light emitters on the second edge are oppositely disposed to the plurality of light detectors on the first edge such that each light emitter of the plurality of light emitters and each light detector of the plurality of light detectors form adjacent and alternating, colinear, matched pairs (“FIG. 29 shows a plan view of a sensor patch having an array of transmitters and receivers, according to an embodiment of the invention.” [0172]; see Fig.29; “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, both pattern as shown in Fig.29 and Fig.31 are utilizing different transmitter-receiver spacing to sample different tissue depths. Cheng teaches the basic underlying theory to design transmitters and receivers pattern. A person having ordinary skill in the art would design the adjacent, alternating, colinear and matched pairs of light emitters and detectors as recited in the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the light emitters and detectors disposed on the sensor patch as taught by Cheng. By attaching the sensor patch of Cheng on the hollow tube of Scheyer, it would be possible "to enhance the accuracy of the monitoring of the system" (see Cheng; [0022]).
Scheyer in view of Mohamedali and Cheng fails to explicitly teach an ultrasound fiducial located adjacent to at least one light emitter or at least one light detector; and the touch sensor includes a capacitive electrode disposed on an outer surface of the hollow body.
However, in the same field of endeavor, Van Wormer teaches an ultrasound fiducial (“… acoustic markers 23, 24, positioned proximally and distally of balloon catheter 10', comprise a plurality of coils 25.” Col.4, Ln.12 – 32) located adjacent (see Fig.2 – 4; the position of acoustic markers are adjacent to light emitting balloon region) to at least one light emitter (“… discloses a light-emitting balloon …” Col.2, Ln.3 – 24).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer with the acoustic markers as taught by Van Wormer. Doing so would make it possible that operation “can be accomplished by non-radiographic ultrasonic guidance obviating the risks inherent to the traditional use of contrast agents and ionizing radiation” (see Van Wormer; Col.2, Ln.25 – 37).

Scheyer in view of Mohamedali, Cheng and Van Wormer fails to explicitly teach the touch sensor includes a capacitive electrode disposed on an outer surface of the hollow body.
However, in the same filed of endeavor, Wang teaches a capacitive electrode disposed on an outer surface of the hollow body (“… a perspective view shows a multi-surface capacitive proximity sensor 500 according to an example embodiment.” [0041]; “The proximity sensor 500 includes an electrode 506 disposed across all three surfaces 502-504 of the structure 505.” [0042]; Fig.5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer and the touch sensor as taught by Mohamedali with the capacitive sensor as taught by Wang. Doing so would make it possible to provide “a sensing region of a capacitive sensing electrode” (see Wang; [0003]).

Regarding claim 18, Scheyer in view of Mohamedali, Cheng, Van Wormer and Wang teaches all claim limitations, as applied in claim 1, and Wang further teaches wherein the capacitive electrode is a copper pad (“Generally, any of the sensors 108, copper, or any other conductive material.” [0046]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer and the touch sensor as taught by Mohamedali with the capacitive sensor as taught by Wang. Doing so would make it possible to provide “a sensing region of a capacitive sensing electrode” (see Wang; [0003]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Scheyer in view of Mohamedali, Cheng, Van Wormer and Wang, as applied in claim 1, and further in view of Mu et al. (US 2012/0320385 A1; published on 12/20/2012) (hereinafter “Mu”).

Regarding claim 4, Scheyer in view of Mohamedali, Cheng, Van Wormer and Wang teaches all claim limitations, as applied in claim 1, except wherein the capacitive electrode is a ring that surrounds one of the at least one light emitter and the at least one light detector.
However, in the same field of endeavor, Mu teaches wherein the capacitive electrode (“… the capacitive sensor 134 can be a mutual capacitive sensor including a number of adjacent plate segments or electrodes 136 a and 136 b formed from a number of patterned conductive or metallic layers …” [0023]) is a ring that surrounds one of the at least one light emitter and the at least one light detector (see the ring shape in Fig.1B; the position of 120 is the position of light detector “… and aperture 120 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the hollow tube as taught by Scheyer and the capacitive electrode as taught by Wang with the layout of capacitive electrode as taught by Mu. Doing so would make it possible “to detect the presence or absence of a tracking surface” (see Mu; [0023]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Scheyer in view of Mohamedali, Cheng, Van Wormer and Wang, as applied in claim 1, and further in view of Lindekugel et al. (US 2014/0180116 A1; priority date on 10/08/2009) (hereinafter “Lindekugel”).

Regarding claim 17, Scheyer in view of Mohamedali, Cheng, Van Wormer and Wang teaches all claim limitations, as applied in claim 1, except wherein the ultrasound transducer cap is clipped to the ultrasound transducer to secure the ultrasound transducer cap to the ultrasound transducer.
However, in the same field of endeavor, Lindekugel teaches wherein the ultrasound transducer cap is clipped to the ultrasound transducer to secure the ultrasound transducer cap to the ultrasound transducer (“Note that the probe cap 160 and other caps discussed herein can be configured to mate with the head portion of the ultrasound probe in a variety of ways, including … clip-pocket engagement …” [0087]).
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Urano et al. (US 2015/0305712 A1; priority date on 04/28/2014) teach a combine ultrasound and light diagnosis apparatus, wherein the light emitters and detectors are arranged on both edges of the ultrasound transducer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793